     Case: 1:19-cv-05416 Document #: 56 Filed: 10/02/20 Page 1 of 1 PageID #:331

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Commodity Futures Trading Commission
                                              Plaintiff,
v.                                                           Case No.: 1:19−cv−05416
                                                             Honorable Andrea R. Wood
Yukom Communications Ltd., et al.
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 2, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: Telephonic motion
hearing held on 10/2/2020. Defendant Yakov Cohen's motion to dismiss [47] is taken
under advisement for ruling as fully briefed. For the reasons stated on the record,
Plaintiff&#039;s renewed motion for entry of default as to Defendants Herzog, Peretz,
and Yukom [54] is granted. The Court enters default pursuant to Fed. R. Civ. P. 55(a)
against Defendants Yukom Communications Ltd., Yossi Herzog, and Shalom Peretz.
Telephonic status hearing set for 11/5/2020 is stricken and reset for 12/3/2020 at 10:15
AM. To ensure public access to court proceedings, members of the public and media may
call in to listen to telephonic hearings. The call−in number is (888) 557−8511 and the
access code is 3547847. Counsel of record will receive an email 30 minutes prior to the
start of the telephonic hearing with instructions to join the call. Persons granted remote
access to proceedings are reminded of the general prohibition against photographing,
recording, and rebroadcasting of court proceedings. Violation of these prohibitions may
result in sanctions, including removal of court−issued media credentials, restricted entry
to future hearings, denial of entry to future hearings, or any other sanctions deemed
necessary by the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
